Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 25, 2019

The Court of Appeals hereby passes the following order:

A19A2046. WILLIE MAYS v. THE STATE.

      In 1984, a jury found Willie Mays guilty of armed robbery, theft and
kidnapping, and he was sentenced to life in prison. His convictions were affirmed on
appeal. See Mays v. State, 238 Ga. App. 507 (519 SE2d 290) (1999). In 2017, Mays
filed two motions to set aside a void judgment of conviction, arguing in both that his
arrest was unlawful. The trial court denied the motions in a single order, and Mays
appeals.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192, 194 (695
SE2d 244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
Accordingly, Mays’s appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/25/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.